Case 17-20543-JAD      Doc 406    Filed 09/08/20 Entered 09/08/20 12:54:46       Desc Main
                                 Document      Page 1 of 7


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                              )            Bankruptcy No. 17-20543-JAD
                                     )
 DAVID H. ZIMMER,                    )            Chapter 7
                                     )
       Debtor.                       )
 ___________________________________ X
                                     )
 UNITED STATES OF AMERICA,           )
                                     )
       Movant,                       )            Related to Doc. No. 383
                                     )
       vs.                           )
                                     )
 DANIEL PETER MORRIS and             )
 LUCILLE AIOSA MORRIS,               )
                                     )
       Respondents.                  )
 ___________________________________ X

               MEMORANDUM ORDER GRANTING MOTION TO QUASH

        The matter before the Court is the United States of America’s Motion to Quash the

 trial subpoena served by Daniel Peter Morris and Lucille Aiosa Morris (the “Morris

 Creditors”) upon the Commissioner of the Internal Revenue Service (the “IRS”) or His

 Designee.

        The subpoena at issue concerns the upcoming trial on the Morris Creditors’

 objection to the proof of claim filed by the IRS at Claims Register No. 13-1. The claim of

 the IRS, in the amount of $12,064.18, is based upon David H. Zimmer’s self reported tax

 liability as reflected on his 2016 federal tax return.

        The genesis of the Morris Creditors’ objection to claim is that Mr. Zimmer resided

 in Canada during the time period that is germane to the instant litigation. Given the fact

 that Mr. Zimmer resided in Canada, the Morris Creditors argue that Mr. Zimmer was

 entitled to a foreign tax credit with respect to his 2016 federal taxes, even though Mr.
Case 17-20543-JAD          Doc 406      Filed 09/08/20 Entered 09/08/20 12:54:46                 Desc Main
                                       Document      Page 2 of 7


 Zimmer did not file a Canadian tax return and did not claim such a credit in both his

 U.S. tax returns and accompanying schedules.

         The Morris Creditors further argue that, according to a calculation done by them

 using commercially available tax preparation software, the amount of the alleged foreign

 tax credit not claimed by Mr. Zimmer exceeds Mr. Zimmer’s tax debt to the United States.

 According to the Morris Creditors, had Mr. Zimmer both accrued and/or paid1 his

 Canadian taxes and then claimed the credit on his U.S. tax return, the IRS claim would

 actually be valued at zero dollars.

         Given these theories, the Morris Creditors have propounded a subpoena to compel

 the Commissioner of the IRS (Mr. Charles Rettig) or his designee to testify at trial. At the

 September 1, 2020 hearing2 on the Motion to Quash, it was admitted that the gravamen

 of the testimony sought by the Morris Creditors is that they would like the Commissioner

 or his designee to testify regarding the practice of the IRS in accepting tax returns

 prepared by taxpayers utilizing commercially available tax preparation software.

         At the hearing on the Motion to Quash, it was also admitted by the Morris



         1
             Pertinent statutes or rules relating to the claiming of foreign tax credits can be found at 26
 U.S.C. § 905 and Treas. Reg. 1-905-2. Neither the Morris Creditors nor the United States clearly spell
 out the mechanics of this statute and associated regulations. A fair reading of the statute and regulations
 is that a taxpayer can elect to claim a foreign tax credit on either an accrual or cash basis method of
 accounting. Once the taxpayer takes the credit under one of these methods of accounting, the method of
 accounting actually chosen remains the method for taking the credits going forward and the taxpayer
 cannot vacillate from one method of accounting to another. Regardless of the method of accounting used
 to claim the foreign tax credit, payment of the foreign tax is not to be ignored. For example, even when
 the credit is taken by way of accrual of the foreign taxes, the statute and rules have certain
 “redetermination” provisions which are dependent upon when payment of the foreign taxes is made by
 the taxpayer. Ultimately, at the trial of this matter, the parties will have to demonstrate to the Court the
 relevance of the statute and its related rules because the undisputed facts are that Mr. Zimmer never
 actually claimed any foreign tax credits.
         2
          At the conclusion of the September 1, 2020 hearing, the Court orally ruled that it had granted
 the Motion to Quash. This Memorandum Order memorializes the Court’s order.

                                                     -2-
Case 17-20543-JAD         Doc 406     Filed 09/08/20 Entered 09/08/20 12:54:46              Desc Main
                                     Document      Page 3 of 7


 Creditors that the ability of Mr. Zimmer or the bankruptcy estate to avail themselves of

 the foreign tax credit is conditioned upon Mr. Zimmer actually paying Canadian taxes.3

 It was further admitted that neither the Morris Creditors nor the IRS have any evidence

 that Mr. Zimmer paid any Canadian taxes during the relevant period of time despite the

 fact that, if due, the Canadian taxes should have been paid more than 2 years ago.

 Accordingly, the Morris Creditors admitted that their objection to the claim of the IRS

 is largely an exercise of conjecture or speculation as to whether Mr. Zimmer will file a

 Canadian tax return sometime in the future, whether Mr. Zimmer will pay the past due

 Canadian taxes sometime in the future, and whether Mr. Zimmer will seek a future tax

 refund from the IRS on account of the presently unclaimed foreign tax credit with respect

 to past Canadian taxes possibly paid by Mr. Zimmer in the future.

        Federal Rule of Civil Procedure 45(c)(1), which is incorporated into bankruptcy

 matters by operation of Federal Rule of Bankruptcy Procedure 9016, requires that the

 person issuing a subpoena "avoid imposing undue burden or expense.” According to the

 Rules of Civil Procedure, a subpoena that imposes an undue burden may be quashed by

 the court for that reason alone. See Fed. R. Civ. P. 45(d)(3)(A)(iv).

        Courts have held that a subpoena may be quashed if it calls for clearly irrelevant

 evidence. See, e.g., Anderson v. British Overseas Airways Corp., 149 F. Supp. 68, 70

 (S.D.N.Y. 1956) (stating that a subpoena will be quashed if it is burdensome in detail and

 under circumstances where no further evidence could affect a conclusion made by the

 court); see also Commercial Metals Co. v. Int'l Union Marine Corp., 318 F. Supp. 1334,

 1335 (S.D.N.Y. 1970) (denying motion to quash subpoena in contract dispute between


        3
           Because if foreign taxes were accrued, but not paid by Mr. Zimmer, any foreign tax credit
 claimed in the United States could be “redetermined” based upon non-payment of the underlying foreign
 tax. See footnote 1 above.

                                                  -3-
Case 17-20543-JAD      Doc 406    Filed 09/08/20 Entered 09/08/20 12:54:46       Desc Main
                                 Document      Page 4 of 7


 shipowner and charterer because records showing profits earned by shipowner from

 alleged wrongful use of the ship during the charter period were relevant to the

 arbitrator's inquiry), Jimenez v. City of Chicago, 733 F. Supp. 2d 1268, 1273 (W.D. Wash.

 2010)(“the compulsion of production of irrelevant information is an inherently undue

 burden”) and Unsworth v. Musk, Case No. 19-mc-80224-JSC, 2019 WL 5550060, at *6

 (N.D. Cal., Oct. 28, 2019) (finding a subpoena irrelevant and quashing it as unduly

 burdensome when a defendant attempted to subpoena a Buzzfeed reporter to ask

 questions about Buzzfeed’s off the record interview policies because only the defendant’s

 state of mind – not the reporter’s – concerning those policies was at issue).

       Sub judice, the testimony sought by the Morris Creditors from the Commissioner

 of the IRS or his designee is wholly irrelevant with respect to the Morris Creditors’

 objection to the IRS claim. The Court reaches this conclusion because the IRS has not

 contested the Morris Creditors’ assertions that Mr. Zimmer may have accrued a Canadian

 tax liability in some unknown amount, that such unknown Canadian tax liability

 remains unpaid, and that a potential payment by Mr. Zimmer on account of the unknown

 Canadian tax liability might give rise to a foreign tax credit in the U.S. sometime in the

 future.

       The conclusion that testimony of the Commissioner or his designee is irrelevant

 is additionally supported by the following:

       One, no party has disputed that the IRS tax assessment giving rise to the IRS

 claim is based upon Mr. Zimmer’s self-reported tax liability as set forth in his 2016 U.S.

 tax return and is presumed to be correct as a matter of law. See United States v. Loreno,

 No. 1:10-CV-183-SJM, 2013 WL 2668213, at *2 (W.D. Pa. June 12, 2015), United States

 v. Kavanaugh, No. 02:07-CV-0432, 2009 WL 1177088 at *5 (W.D. Pa. April 29, 2009), and



                                               -4-
Case 17-20543-JAD       Doc 406    Filed 09/08/20 Entered 09/08/20 12:54:46         Desc Main
                                  Document      Page 5 of 7


 United States v. Fior D’Italia, Inc., 536 U.S. 238, 242 (2002).

        Two, no party has disputed that a taxpayer is not entitled to a foreign tax credit

 unless it is claimed on a tax return and associated forms or schedules. As the United

 States Tax Court has held: “[P]ermitting a credit for foreign income taxes paid or accrued

 is an act of grace on the part of Congress, and a taxpayer seeking to benefit from such

 a credit must prove that all the conditions upon which its allowance depends have been

 fulfilled.” Wilcox v. C.I.R., 96 T.C.M. 193 (T.C. 2008); see generally INDOPCO, Inc. v.

 Commissioner, 503 U.S. 79, 84 (1992). With respect to those conditions, a tax credit

 simply does not exist for present purposes unless the taxpayer is eligible for the credit

 and the taxpayer properly claims it. Cf. Mourad v. Commissioner, 121 T.C. 1, 7

 (2013)(taxpayer who failed to claim or comply with statutory requirements for claiming

 low-income housing credits not eligible for such credits), aff’d 387 F.3d 27 (1st Cir. 2004).

 However, in the instant case Mr. Zimmer never claimed a foreign tax credit in his 2016

 U.S. tax returns or related documents. See Treas. Reg. 1-905-2(a)(1)(requiring that any

 claim for a foreign tax credit in a tax return must be accompanied with a completed

 “Form 1116").

        Three, all parties agree that there is no evidence that Mr. Zimmer has actually filed

 a 2016 Canadian tax return, paid any 2016 Canadian income taxes, or furnished proof

 of the same to the IRS, which is a prerequisite for Mr. Zimmer claiming the foreign tax

 credit. See Treas. Reg. 1.905-2(a)(2) and (b)(2)(setting forth what records must be

 presented to substantiate a foreign tax credit).

        Considering all of these circumstances, and the admissions of record, it is clear

 that the requested testimony of the Commissioner or his designee is irrelevant, and the

 burden of complying with the subpoena exceeds any possible benefit of the testimony



                                              -5-
Case 17-20543-JAD        Doc 406    Filed 09/08/20 Entered 09/08/20 12:54:46     Desc Main
                                   Document      Page 6 of 7


 sought. Stated in other words, the Morris Creditors have no real substantial need for

 irrelevant testimony and compelling compliance with the subpoena creates a burden that

 is both unnecessary and undue to the Commissioner or his designee.

           To combat the above conclusion, the Morris Creditors suggest that the testimony

 of the Commissioner (or his designee) is necessary to validate a “2016 Hypothetical Tax

 Return” and a “2016 Hypothetical Foreign Tax Credit Form 1116," which were prepared

 by the Morris Creditors using commercially available tax preparation software. An

 examination of the documents reveals that these hypothetical forms were prepared by

 the Morris Creditors for use at trial. They were neither prepared by the taxpayer (Mr.

 Zimmer) nor were they actually filed by the taxpayer with the appropriate governmental

 entity.

           As such, the documents are nothing but mere opinions of the Morris Creditors

 with respect to the amount of Mr. Zimmer’s Canadian tax liability and his purported

 unclaimed foreign tax credit. Such opinions of the Morris Creditors are subject to the

 rules of evidence relating to the admissibility or non-admissibility of opinion testimony,

 and no party has produced any authority reflecting that the IRS’s general practice in

 accepting tax returns prepared by taxpayers using commercially available software has

 any bearing on whether the hypothetical documents prepared by the Morris Creditors are

 admissible.

           Accordingly, any testimony by the Commissioner or his designee as to whether the

 hypothetical forms (if ultimately prepared by the taxpayer and duly filed) would be

 accepted by the IRS is irrelevant to the issue of whether the opinion testimony of the

 Morris Creditors is admissible at trial pursuant to the Federal Rules of Evidence. Under

 these circumstances, the IRS has appropriately demonstrated that compliance with the



                                              -6-
Case 17-20543-JAD          Doc 406      Filed 09/08/20 Entered 09/08/20 12:54:46                 Desc Main
                                       Document      Page 7 of 7


 subpoena presents an undue burden and that the Motion to Quash has merit.4

         Notwithstanding this conclusion, the Court reserves judgment as to the

 admissibility of the hypothetical forms referenced above, if and to the extent such

 documents are used and/or offered into evidence by the Morris Creditors at trial. For

 purpose of completeness, the Court also reserves judgment as to whether the Morris

 Creditors have the appropriate standing to challenge the IRS tax assessment, whether

 through use of the hypothetical forms or otherwise. The Court reserves such judgment

 because some courts have held that “it is a well established principle of law that third

 parties lack standing to challenge another’s tax liability.” In re Kowalczyk, 600 B.R. 806,

 814 (Bankr. N.N.D. 2019)(collecting cases). Conversely, courts have also held that

 general unsecured creditors have standing to object to claims filed by other creditors,

 particularly in instances where the bankruptcy estate lacks sufficient funds to pay all

 unsecured creditors in full. See, e.g., Whiteley v. Slobodian (In re Mechanicsburg Fitness,

 Inc.), 592 B.R. 798 (Bankr. M.D. Pa. 2013).

         For all of the reasons set forth herein, the Motion to Quash is granted, with each

 party bearing their own respective fees, costs and expenses.



 Dated: September 8, 2020                         __________________________________________
                                                  The Honorable Jeffery A. Deller
                                                  United States Bankruptcy Judge

 cc:     Daniel Peter Morris, Esquire                        FILED
         Mrs. Lucille Aiosa Morris                           9/8/20 11:49 am
         Ward W. Benson, Esquire
                                                             CLERK
                                                             U.S. BANKRUPTCY
                                                             COURT - WDPA
         4
           In the Motion to Quash, the IRS asserted various technical objections to the subpoena. Such
 objections relate to the legal capacity of Mr. Morris to sign the subpoena and appropriate service of the
 same. Inasmuch as the IRS did not advance these theories at the hearing on the Motion to Quash, the
 Court concludes that these arguments have been waived.

                                                     -7-
